Citation Nr: 0607994	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1960 to 
March 1964, including a tour in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO denied service connection for 
tinnitus and for hearing loss in the right ear.  The RO also 
denied the veteran's petition to reopen his previously denied 
claim for hearing loss in his left ear.

This case was previously before the Board in November 2004, 
at which time the Board denied the veteran's petition to 
reopen his previously denied claim for service connection for 
left ear hearing loss.  The Board also remanded his other 
claims for service connection for tinnitus and right ear 
hearing loss to the RO (via the Appeals Management Center 
(AMC)) for further development and consideration.  The AMC 
completed the development requested, continued to deny these 
claims, and returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims for tinnitus and right ear hearing 
loss and apprised of whose responsibility - his or VA's, it 
was for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of these 
claims has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed right ear hearing loss 
during or as a result of his service in the military.

3.  There also is no persuasive medical nexus evidence of 
record indicating the veteran's tinnitus is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.385 (2005).

2.  The veteran's tinnitus also was not incurred or 
aggravated during his active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent VCAA letters in 
March 2002 and January 2005 explaining the type of evidence 
required to substantiate his claims for service connection 
for right ear hearing loss and tinnitus.  The letters also 
indicated what evidence he was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letters nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

The content of the VCAA notices therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in March 2002, prior to the RO's initial adjudication of his 
claims in June 2002.  So this complied with the Pelegrini II 
requirement that notice, to the extent possible, precede the 
RO's initial adjudication.  The March 2002 and more recent 
January 2005 VCAA notices also provided the veteran with 
ample opportunity to respond before his appeal was certified, 
and re-certified, to the Board.  And following the Board's 
November 2004 remand, as directed, the RO had the veteran 
undergo a VA examination to obtain a medical opinion 
concerning his claims at issue.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  He has not indicated he 
has any additional relevant evidence to submit or that needs 
to be obtained.  


So under these circumstances, the Board finds that he was 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claims by VA."  
See Mayfield, 19 Vet. App. at 128.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



When completing a medical history questionnaire for his 
October 1959 military enlistment examination, the veteran 
denied experiencing ear trouble and running ears.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluations of his ear canals and ear drums were 
normal.  Audiometric testing showed that right ear pure-tone 
thresholds were 15 decibels at 500 Hertz, 5 decibels at 1000 
and 2000 Hertz, and 0 decibels at 4000 Hertz.  (Note:  these 
audiometric findings are obtained by converting from ASA to 
ISO (ANSI) units).  He began serving on active duty in 
January 1960.

An August 1963 service medical record (SMR) indicates the 
veteran sustained a gunshot wound while in Vietnam due to 
accidental discharge of a fellow soldier's weapon.

When examined in February 1964 for release from active duty, 
clinical evaluations of his ear canals and ear drums were 
normal.  Audiometric testing showed that right ear pure-tone 
thresholds were within normal limits - 15 decibels at 500 
Hertz, 10 decibels at 1000 Hertz, and 5 decibels at 2000 and 
4000 Hertz.  (Note:  these audiometric findings are obtained 
by converting from ASA to ISO (ANSI) units).

The veteran's DD Form 214 indicates that his military 
occupation specialty (MOS) was combat engineer.  His military 
service ended in March 1964.

Records from Ear, Nose and Throat (ENT) Associates of 
Syracuse, dated from 1983 to 1988, indicate the veteran had 
episodes of dizziness, possibly related to inner ear disease, 
and that audiometric testing revealed a high frequency 
hearing loss in his right ear.  He also complained of ringing 
and humming in his ears (i.e., tinnitus).  He said he fell 
off a roof at age 17 and hit the right side of his face and 
head, resulting in a 7-day coma and total loss of left ear 
hearing.

A July 1999 VA clinic progress note indicates the veteran 
again stated he fell off of a roof at age 17 and, in addition 
to deafness in his left ear, has had declining hearing in his 
right ear since that time.  The August 1999 hearing aid 
audiological evaluation states:  "Right Ear:  Sensorineural 
HL, word recognition: excellent."

In his April 2002 statement in support of claim (VA Form 21-
4138), the veteran stated that he had ringing in his ears 
since combat in the Republic of Vietnam.

As mentioned, the Board remanded this case to the RO in 
November 2004 - in part, to have the veteran undergo a VA 
audiology evaluation to obtain an opinion indicating whether 
he has sufficient hearing loss in his right ear to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered a disability for VA rating purposes, and if so, to 
determine the cause of his hearing loss in this ear, as well 
as the cause of his tinnitus.

The veteran subsequently underwent the requested VA 
examination in June 2005.  According to the report, his 
claims file was reviewed for his pertinent medical history, 
including his service medical records, post-service 
employment audiograms, and private medical records.  He 
complained of experiencing bilateral hearing loss and 
asserted that his partial right ear hearing loss was due to 
noise exposure from demolition work as a combat engineer 
during his military service.  He reported that he fell off a 
roof at age 17 and, as a result, lost the hearing in his left 
ear.  He also complained of bilateral ringing in his ears 
(tinnitus), which he described as high-pitched and constant.  
He related that he was unsure when the tinnitus started, but 
that he believed it was caused by military noise exposure.  
He also related that, during his military service, he was 
exposed to helicopter noise, C4, and demolition materials, 
but that he wore ear protection intermittently.  He said he 
did not wear ear protection while working as a carpenter 
prior to his military service, and that since service he had 
worked with heating, ventilating, and air conditioning 
systems - wherein he wore ear protection and underwent 
hearing testing.  He also stated that he was a recreational 
hunter as a child, using shotguns and rifles without hearing 
protection.

On audiometric testing, the veteran had right ear pure-tone 
thresholds of 5 decibels at 500 Hertz, 25 decibels at 1000 
Hertz, 60 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, 
and 90 decibels at 4000 Hertz.  His right ear pure-tone 
average was 63 decibels and his Maryland CNC speech 
recognition score was 56 percent for the right ear.  Physical 
examination showed normal middle ear function.  His right ear 
acoustic reflexes were present, but his right ear 
contralateral reflexes were absent.  The diagnosis was normal 
right ear hearing sensitivity from 250-1000 Hertz, sloping to 
moderate to profound sensorineural hearing loss from 1500-
8000 Hertz.  The VA examiner opined that it was "not at 
least as likely as not" the veteran's right ear hearing loss 
was caused or aggravated by his military noise exposure, 
as the progression of his hearing loss was more likely 
related to his post-service occupational and environmental 
noise exposure.  In discussing the rationale of the opinion, 
the VA examiner pointed out the veteran's hearing was normal 
at his entrance to and discharge from the military.  The VA 
examiner also opined that it was "not at least as likely as 
not" the veteran's tinnitus was related to or aggravated by 
his military noise exposure, as he did not report 
experiencing any tinnitus during his military service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for right ear 
hearing loss.  While the Board concedes that, according to 
the findings of the June 2005 VA audiology examination, the 
veteran has sufficient hearing loss in his right ear to meet 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing disability by VA, there still is 
no persuasive medical nexus evidence of record indicating or 
otherwise suggesting his right ear hearing loss was incurred 
or aggravated during his military service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  See also 38 C.F.R. § 3.385 
(impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).  Indeed, the VA opinion obtained in June 2005 on 
remand, specifically to assist in making this important 
determination, very definitively rules out any possible 
connection between the current sensorineural hearing loss in 
the veteran's right ear and his military service - including 
any noise exposure while on active duty.  The same is true of 
his tinnitus.



The VA examiner who conducted the June 2005 hearing 
evaluation reviewed the veteran's service medical records and 
indicated they do not show he had any excessive noise 
exposure while in the military, despite his contentions to 
the contrary.  And his separation examination report showed 
he had normal hearing and normal clinical evaluations of his 
right ear at discharge.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  The absence of any 
relevant complaints or objective clinical findings during his 
service or at separation is very probative and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the events in question, when there was no 
incentive - financial or otherwise - to fabricate 
information for personal gain.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).

More significantly, there is simply no medical evidence of a 
causal relationship between the current right ear hearing 
loss and the veteran's military service - and to acoustic 
trauma in particular.  In fact, post-service treatment 
records show he acknowledged experiencing some partial 
hearing loss even in his right ear since the fall at age 17, 
which incidentally also was the cause of his left ear hearing 
loss.  The June 2005 VA audiologist's opinion indicates that 
it is unlikely the veteran's right ear hearing loss is 
causally related to his service in the military, as it is 
more likely related to his post-service occupational and 
environmental noise exposure.  This VA examiner's opinion has 
significant probative weight since it was based on a review 
of the complete record, and the VA examiner not only 
considered the veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of him.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Additionally, as also mentioned, there is no persuasive 
medical nexus evidence of record indicating the veteran's 
tinnitus is the result of his service in the military.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There is 
no indication he complained of tinnitus (i.e., ringing in his 
ears) at any time while in service, much less received 
treatment for this condition.  And his separation examination 
was within normal limits, too.  Aside from this, there is no 
objective evidence of continuity of symptomatology during the 
intervening years after his discharge from service in 1964 
and the initial diagnosis.  Rather, it was not until - at 
the earliest, 1983 or thereabouts when the veteran began 
complaining of ringing and humming in his ears (i.e., 
tinnitus), in the course of being evaluated and treated at 
ENT Associates of Syracuse - by Dr. "D" in particular.  
That was approximately 19 years, nearly two decades, after 
his military service ended.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).

More significantly, none of the veteran's post-service 
evaluation and treatment records contain a medical opinion 
indicating his tinnitus is a consequence of his service in 
the military.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

The only evidence relating diagnoses of right ear hearing 
loss and tinnitus to the veteran's military service comes 
from him, himself.  And as a layman, he simply does not have 
the necessary medical training and/or expertise to determine 
the causes of these conditions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so it must be denied because the preponderance of the 
evidence is unfavorable.  See 38 C.F.R. § 3.102.


ORDER

The claim for service connection for right ear hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


